STRAUB, Circuit Judge,
dissenting:
No further presentation of views is necessary or appropriate within the context of this case. In the mirror image of this case, the United States Supreme Court has held the statute at issue is constitutional. Gonzales v. Carhart, — U.S. —, 127 S.Ct. 1610, 167 L.Ed.2d 480 (2007). There simply is no remedy available much less one requiring the further expression of views in the context of this ease.
Accordingly, I dissent from the order directing further briefing and believe the prudent, indeed the only path available to this Court is to issue an order that (1) vacates the majority opinion, partial judgment, and order to brief the issue of remedy; (2) vacates as moot the stay of briefing on the issue of remedy; and (3) remands the case to the District Court with instructions to enter judgment for the government pursuant to Carhart. I believe that Carhart requires this result.